Name: Commission Regulation (EEC) No 841/92 of 2 April 1992 amending Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71, (EEC) No 410/76 and (EEC) No 2501/87 as regards certain varieties of tobacco and (EEC) No 2468/72 as regards the collection and processing and storage centres
 Type: Regulation
 Subject Matter: distributive trades;  plant product;  agri-foodstuffs
 Date Published: nan

 3 . 4. 92 Official Journal of the European Communities No L 88/31 COMMISSION REGULATION (EEC) No 841/92 of 2 April 1992 amending Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71 , (EEC) No 410/76 and (EEC) No 2501/87 as regards certain varieties of tobacco and (EEC) No 2468/72 as regards the collection and processing and storage centres the Community (!0), as last amended by Regulation (EEC) No 838/91 ; Whereas the Annex to Commission Regulation (EEC) No 2468/72 ("), as last ameded by Regulation (EEC) No 3349/87 (u), lists the collection centres and the processing and storage centres ; whereas, in the light of German unification, the Annex in question should be adopted to take account of the new situation ; whereas that Regulation should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 In Annexes I, II, IV and V to Regulation (EEC) No 1727/70, Annexes I and II to Regulation (EEC) No 1728/70, the Annex to Regulation (EEC) No 2603/71 and the Annex to Regulation (EEC) No 410/76, the terms used to designate the varieties specified under serial Nos 1 , 2 and 3 are hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular Article 2 (6), the first subparagraph of Article 3 (3) and Articles 5 (6), 6 (10) and 7 (4) thereof, Having regard to Council Regulation (EEC) No 1467/70 of 20 July 1970 fixing certain general rules governing intervention on the market in raw tobacco (3), and in particular Article 1 thereof, Whereas Council Regulation (EEC) No 1738/91 (4) provides inter alia for the hybrids 'Pereg' and 'Korso' to be added to the name of variety No 1 (Badischer Geuder ­ theimer), for 'and hybrids thereof to be added to variety No 2 (Badischer Burley E) and for 'and hybrids thereof to be added to variety No 3 (Virgin D) in order to take account of German unification ; whereas the Annexes to the Regulations with provisions relating to the designa ­ tions and characteristics of the various varieties of tobacco should be amended ;  Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco (*), as last amended by Regulation (EEC) No 838/91 (*),  Regulation (EEC) No 1728/70 of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco Q, as last amended by Regulation (EEC) No 838/91 ,  Regulation (EEC) No 2603/71 of 6 December 1971 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies (8), as last amended by Regula ­ tion (EEC) No 838/91 ,  Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco ('), as last amended by Regulation (EEC) No 838/91 ,  Regulation (EEC) No 2501 /87 of 24 June 1987 fixing the characteristics of each variety of tobacco grown in 1 . Badischer Geudertheimer, Pereg and Korso 2. Badischer Burley E and hybrids thereof 3. Virginia D and hybrids thereof. Article 2 The descriptions of the varieties specified under serials Nos 1 , 2 and 3 set out in the Annex to Regulation (EEC) No 2501 /87 are hereby replaced by the descriptions set out in the Annex hereto. Article 3 In the Annex to Regulation (EEC) No 2468/72, the follo ­ wing is hereby added to the lists of collection centres and processing and storage centres : '4371 Glauzig'. Article 4 This Regulation shall enter into force on the seventh day following its publications in the Official Journal of the European Communities. This Regulation shall apply from the 1991 harvest. (') OJ No L 94, 28. 4. 1970, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 11 . 0 OJ No L 164, 27. 7. 1970, p. 32. (4) OJ No L 163, 26. 6. 1991 , p. 13. 0 OJ No L 191 , 27. 8 . 1970, p. 5 . 0 OJ No L 85, 5. 4. 1991 , p. 16. f) OJ No L 191 , 27. 8 . 1970, p. 18 . (8) OJ No L 269, 8 . 12. 1971 , p. 11 . 0 OJ No L 50, 26. 2. 1976, p. 11 . H OJ No L 237, 20. 8 . 1987, p. 1 . (") OJ No L 267, 28 . 11 . 1972, p. 1 . H OJ No L 317, 7. 11 . 1987, p . 31 . 3 . 4. 92No L 88/32 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1992. For the Commission Ray MAC SHARRY Member of the Commission 3 . 4. 92 Official Journal of the European Communities No L 88/33 ANNEX Variety No 1 : Badischer Geudertheimer, Pereg and Korso 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological : (a) Badischer Geudertheimer : Variety of German origin, descended over many generations from so-called 'Landraassen' (local strains), maintenance breeding, seed-certified or obtained from certified seed. (b) Pereg : Geudertheimer type, resistant to Peronospora, produced by crossing with Bel. Maintenance breeding, seed-certified or obtained from certified seed. (c) Korso : Geudertheimer type, resistant to Peronospora and Y virus, produced by crossing with Bel. Maintenance breeding, seed ­ certified or obtained from certified seed. (a) Badischer Geudertheimer : Under normal growing conditions the plant is tall, about 1,70 m with an average of 15 to 20 leaves for harvesting. Insertion of leaves : oblique. Distance between leaves : average 10 to 11 cm. Leaves erect with tips hanging. Large ovate or elliptical leaves, green to dark green in colour, slightly shiny. Early variety under normal growing conditions. (b) Pereg : The plant is tall, about 1,60 to 1,80 m, with an average of 1 7 to 20 leaves for harvesting. Leaf insertion oblique. Leaves erect with tips from inclined to hanging. Long ovate to elongate leaves, green in colour, with an almost smooth surface. Fairly early variety. (c) Korso : The plant is tall, about 1,70 m, with an average of 15 to 18 leaves for harvesting. Leaves long to medium wide, medium green in colour, dull surface. Bears oblique leaves, early variety. Light, deep, loamy soils with an adequate water supply, at low alti ­ tude and with medium atmospheric humidity. 1.3 . Soil and climatic : 2. Conditions of production 2.1 . Plant population : 2.2. Topping : 2.3. Harvesting : 2.4. Yield : 2.5. Curing : 2.6. Grading and packing : Average 29 000 to 38 000 plants/hectare. By hand or machine while in full flower, with sucker control where appropriate. Leaf by leaf from each position on the stalk. Under normal growing conditions between 2 500 to 3 000 kilo ­ grams/hectare average per area. Air curing in barns suitable for this purpose. Tobacco graded by position on the stalk (lugs, lower middle leaves, upper middle leaves and top leaves), and divided into up to three quality categories : tied in hands, in provisional bales or in other packing, with or without additional binding. Variety No 2 : Badischer Burley E and hybrids thereof 1 . Special characteristics 1.1 . Genetic : (a) Badischer Burley : A successful Burley type produced by crossing White Burley and double Geudertheimer. Maintenance breeding, seed-certified or obtained from certified seed. (b) Bursicana, Zerlina and Dreta : Burley types, resistant to Peronos ­ pora, produced by crossing with Bel 61 /10. Maintenance bree ­ ding, seed-certified or obtained from certified seed. (c) BB16F : produced by crossing B21 x Bel and White Burley. No L 88/34 Official Journal of the European Communities 3. 4. 92 1.2. Botanical and morphological : (a) Badischer Burley : Under normal growing conditions the plant is tall, about 1,80 m with average 15 to 20 leaves for harvesting. Leaf insertion : lugs and lower middle leaves horizontal, top leaves vertical. Distance between leaves : average 10 cm. Large leaves, broad ovate in shape, light green to yellowish-green in colour. Fairly early flowering : the upper leaves reach early matu ­ rity at various stages over a considerable period under normal growing conditions. (b) Bursanica : Under normal growing conditions the plant is very tall, growing to about 1,90 m. Average 17 to 22 leaves for harves ­ ting. Leaf insertion : lugs and lower middle leaves horizontal and top leaves vertical . Leaves large, ovate or broad ovate in shape, light green to greenish/yellow in colour, puckered to strongly puckered. Medium to late flowering and maturity. (c) BB16F : Under normal growing conditions the plant has a conical habit, growing to about 1,60 m with 15 to 18 leaves for harvesting. Leaves semi-elliptical to elliptical in shape, light green to light yellow when ripe. Hexagonal inflorescence with pink flowers. 1 .3 . Soil and climatic : Sandy alluvial soils with adequate water supply and medium atmos ­ pheric humidity. 2. Conditions of production 2.1 . Plant population : Badischer Burley E, Bursanica, Zerlina and Dreta : On average 29 000 to 35 000 plants/hectare. BB16F : On average 28 000 to 32 000 plants/hectare. 2.2. Topping : By hand or machine when in full flower, with sucker control where appropriate. 23 . Harvesting : Leaf by leaf from each position on the stalk or stalk cut. 2.4. Yield : Under normal growing conditions on average between 2 200 to 3 300 kilograms/hectare. 2.5 . Curing : Air curing in barns suitable for this purpose. 2.6 . Grading and packing : Tobacco graded by position on the stalk (lugs, lower middle leaves, upper middle leaves and top leaves), and divided into up to three quality categories : tied in hands, in provisional bales or in other packing, with or without additional binding. Variety No 3 : Virgin D 1 . Spectal charactertsttcs 1 .1 . Genetic : Variety of Virgin, cultivated since the fifties. Bred from American Virgin, resistant to Y virus and black root rot. Maintenance breeding, seed-certified or obtained from certified seed. 1.2. Botanical and morphological : Under normal growing conditions the plant is tall, about 1,80 m, with an average of 14 to 20 leaves for harvesting. Bears erect leaves, medium to large, elongate to broad ovate with very prominent veins, light green to green in colour. Fairly early maturity and flowering. 13 . Soil and climatic : Light, sandy to loamy soils which warm quickly, with an adequate water supply. 2. Conditions of production 2.1 . Plant population : (a) Average 29 000 to 35 000 plants/hectare. (b) Average 1 8 000 to 22 000 plants/hectare on very sandy, well ­ drained soils. 2.2. Topping : Generally not carried out or done late with sucker control . 2.3 . Harvesting : Leaf by leaf according to ripeness and position on the stalk. Official Journal of the European Communities No L 88/353. 4. 92 2.4. Yield : Under normal growing conditions between 1 600 and 2 400 kilo ­ grams/hectare per area. 2.5. Curing : Flue curing in special ovens (bulks) suitable for this purpose. 2.6. Grading and packing : Tobacco graded by position on the stalk (lugs, lower middle leaves, upper middle leaves and top leaves), and divided into up to three quality categories : tied in hands, in provisional bales or in other packing, with or without additional binding.